Order entered November 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00006-CR
                                      No. 05-15-00007-CR
                                      No. 05-15-00008-CR
                                      No. 05-15-00009-CR

                          GARY WAYNE BARNES SR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Cause Nos. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                            ORDER
       The Court REINSTATES the appeals.

       On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel’s explanation for the delay in filing appellant’s brief is she had difficulty obtaining the

record from the original trial proceedings and her workload; and (4) counsel requested thirty

days from November 2, 2015 to file appellant’s brief.
       We ORDER appellant to file his brief by DECEMBER 2, 2015. Because appellant has

already been granted one thirty-day extension of time to file his brief and the brief is now two

months overdue, no further extensions will be granted. If the brief is not filed by the date

specified, the Court will utilize the available remedies to obtain the brief, which may include

removing Nanette Hendrickson as appointed counsel and ordering the trial court to appoint new

counsel to represent appellant on these appeals.

       We DIRECT the Clerk to send copies of this order to Nanette Hendrickson and the

Dallas County District Attorney’s Office.



                                                   /s/     LANA MYERS
                                                           JUSTICE